Citation Nr: 1724679	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-25 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1. Entitlement to service connection for lumbar back tumor, claimed as basal cell carcinoma, with scars and residuals thereof.

2. Entitlement to service connection for upper chest, face, and neck tumors, claimed as calcified lymph nodes, with scars and residuals thereof.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel





INTRODUCTION

The Veteran had active service in the October 1960 to December 1963, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was sprayed with herbicides during his period of service with the United States Navy.  Specifically, the Veteran indicated that he was sprayed with Agent Orange and other herbicides (claimed as Agents White and Blue).  

As a result, the Veteran contends that his lymphatic system was poisoned, resulting in calcified lymph nodes.  The Veteran alleges the removal of the lymph nodes led to permanent scarring.  Further, the Veteran states that, during service, he experienced blisters that bled on his neck, chin, and lower face, mostly around his lips and white pustules on the inside of his mouth.  See VA 9 Form.  Furthermore, the Veteran experiences tumors on his back, chest, neck, legs, and face.  The Veteran's San Diego VA Medical Center treatment records note that the lumbar back tumors are diagnosed as basal cell carcinoma.  

Certain diseases are deemed associated with herbicide agent exposure, under current VA law; the list of those diseases does not contain basal cell carcinoma or calcified lymph nodes.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a Veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Veteran was afforded a VA examination in November 2010.  This examination noted findings of a skin condition of unknown etiology, noting a scar on the Veteran's neck.  However, the examiner primarily discussed herpes simplex, rather than any tumors or lymph nodes.  Furthermore, the examiner did not determine the nature and etiology of any current tumors, basal cell carcinoma, or calcified lymph nodes, or their residuals, and their relationship, if any, to his period of service, to include as a result of Agent Orange exposure.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, the Board finds that a VA examination is necessary to resolve the question of whether any of the Veteran's claimed skin conditions are related to service.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, the Veteran should be afforded a VA examination required to determine whether any of the claimed tumors, basal cell carcinoma, and calcified lymph nodes are related to his period of service.  To that end, the examiner is asked to determine whether any of the Veteran's skin disorders, if present, are directly or presumptively linked to his presumed exposure to herbicides or the Veteran's active duty in the Republic of Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Veteran has indicated that he has received treatment from the Los Angeles VA Medical Center.  See October 2010 VCAA Acknowledgment.  Such records are not available or contained in the electronic record.  There is also no indication that the AOJ attempted to secure any records since 2010 from San Diego VA Medical Center.  As such, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of all outstanding treatment records from the San Diego VA Medical Center from January 2010 to the present and associate them with the record.  

2. Next, obtain the Veteran's complete VA treatment records from the Los Angeles VA Medical Center.  All records received should be associated with the claims file.  

2. After completing the above actions, schedule the Veteran for a VA examination, by an appropriate physician, to determine the nature and etiology of any current disorders of the skin, or residuals thereof.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record and copy of this Remand must be made available to the examiner and the examiner should note such review in his/her report.  Following a review of the claims file, the physician shall determine:

What are the Veteran's current diagnoses pertaining to the claimed skin conditions?

For each diagnosed disorder, is it at least as likely as not (50 percent or greater probability) that the disorders had its onset during the Veteran's active duty service or is otherwise related to an event or injury incurred in active duty service, including exposure to Agent Orange or other herbicide agents?  

The examiner shall set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

3. Review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




